Unlawfully transporting intoxicating liquor is the offense; punishment fixed at confinement in the penitentiary for one year.
The evidence before the trial court is not brought up for review. There are several bills of exception. The appellant was indicted on the 16th day of January, 1929. The date of the offense was laid as of the 10th of January. The trial took place in February, 1930.
The bills of exception relate to the reception in evidence of testimony over the objection of the appellant. Ordinarily in the absence of the evidence that was before the court, bills of exception of the nature mentioned cannot be appraised. *Page 188 
Bill No. 1 complains that there was found upon the premises of the appellant in October 1929, a quantity of mash and whisky. So far as revealed by the bill, this may or may not have been relevant and material to some of the issues involved. Bills Nos. 2 and 3 in their effect are similar to Bill No. 1.
Bill No. 4 reflects the complaint of the reception of evidence obtained through a search in the absence of a search warrant. The bill fails to show that there was no search warrant, and further discloses that the evidence was obtained through the search of an automobile. The bill also fails to show that there was an absence of probable cause. Bill No. 5 relates to the same matter as Bill No. 4.
The brief appears to have been made on the theory that there was a statement of facts, but, as above stated, there is none found in the record.
The judgment is affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.